DETAILED ACTION
Claims 1-12, 25-26, and 28-35 are pending, and claims 1-4, 6-12, 25-26, and 28-35 are currently under review.
Claim 5 is withdrawn.
Claims 13-24 and 27 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/11/2021 has been entered.  Claims 1-12, 25-26, and 28-35 remain(s) pending in the application.  

Claim Interpretation
As stated in the previous office actions, regarding claims 1 and 25, the examiner interprets the recitation of “adjacent to the build surface” to merely be met by any distance between the release of vapor and build surface that would have been considered to be “adjacent” (ie. near) as recognized by one of ordinary skill and according to broadest reasonable interpretation.  See MPEP 2111.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874).
Regarding claim 1, Tsai et al. discloses a method of printing a three-dimensional object [abstract].  The examiner submits that the claimed steps of 
Tsai et al. further expressly discloses that a coating material can be provided to the object during fabrication through chemical vapor deposition [0004, 0030].  The examiner reasonably considers the coating deposited by chemical vapor deposition as disclosed by Tsai et al. to meet the limitation of a second material; wherein said second material deposited from a released vapor adjacent to a build surface as claimed would have naturally been expected in the disclosure of Tsai et al. because the basic operation of chemical vapor deposition includes containing a vapor of precursor material and releasing said vapor adjacent a substrate such that said precursor material physically contacts said substrate and is sufficiently deposited, as would have been reasonably recognized by one of ordinary skill [fig.4-5].  See MPEP 2145(II).  Tsai et al. furthermore expressly depicts containing and releasing a vapor adjacent a surface to deposit material as claimed [fig.4-5].  Tsai et al. discloses a specific embodiment wherein the plasma applicator for CVD is controlled by a controller separate from the 3D printing device, which the examiner reasonably considers to meet the limitation of being “moveable independently of a fusing mechanism as claimed because movement based on separate controllers would have 
Tsai et al. further teaches that the aforementioned CVD unit has a gas inlet pipe (406), which reasonably meets the limitation of a gas nozzle as claimed.  Tsai et al. does not expressly teach an enclosure that houses said nozzle.  However, the examiner submits that an enclosure surrounding the CVD process would have naturally flowed from the disclosure of Tsai et al. because one of ordinary skill would have recognized that CVD is commonly performed within an enclosure such that desired processing conditions (pressure, contaminants, etc.) can be established.  See MPEP 2145(II).  Thus, although Tsai et al. is silent regarding an enclosure housing the CVD nozzle, the examiner submits that this feature would have naturally flowed from the disclosure of Tsai et al. absent concrete evidence to the contrary.
Regarding claims 2-4 and 6, Tsai et al. discloses the method of claim 1 (see previous).  Tsai et al. further teaches that the layer fusion occurs through solidification of the material [0021].  Tsai et al. further discloses that the material can be thermoset polymer or metal, such that the examiner notes that solidifying through fusion and polymerization would have naturally been expected for metal and polymer materials, respectively.  See MPEP 2145(II).
Regarding claims 7-8, Tsai et al. discloses the method of claim 1 (see previous).  Tsai et al. further discloses that the second material (ie. coating 
Alternatively, Tsai et al. does not expressly teach that the second material has a different property as claimed relative to the build material.  However, Tsai et al. teaches that the second material (ie. coating material) can be polymer material [0030].  The examiner notes that the instant claim limitations are met when the build material and second material are chosen to be a metal alloy and polymer, respectively, as would have reasonably been recognized by one of ordinary skill.  See MPEP 2144.08 & MPEP 2145(II).
Regarding claim 9, Tsai et al. discloses the method of claim 2 (see previous).  As stated previously, Tsai et al. discloses that the printing method can be SLS, which the examiner notes would naturally be expected to utilize a laser solidifying source.  See MPEP 2145(II).
Regarding claim 11, Tsai et al. discloses the method of claim 1 (see previous).  Tsai et al. further discloses plasma enhanced chemical vapor deposition wherein the plasma can be generated by arc discharge, which the examiner submits to naturally meet the limitation of two or more arc electrodes [abstract, 0024].  See MPEP 2145(II).
Regarding claim 34, Tsai et al. discloses the method of claim 1 (see previous).  Tsai et al. further discloses that the CVD device can be connected to .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874) as applied to claim 2 above, and further in view of Buller et al. (US 2015/0367415).
Regarding claim 10, Tsai et al. discloses the method of claim 2 (see previous).  Tsai et al. does not expressly teach the use of an electron beam for solidification.  Buller et al. discloses a method of 3D printing [abstract]; wherein the solidifying energy beam can be electromagnetic energy or electron energy [0007-0008].  In other words, laser beams and electron beams are disclosed by Buller et al. to be art-recognized equivalents that are both useful for the same purpose of solidifying build material during 3D printing.  See MPEP 2144.06(II).  Therefore, the examiner submits that it would have been obvious to arrive at the instant claim by substituting an electron beam for the laser beam source .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874) as applied to claim 1 above, and further in view of ASM Handbooks (1994, Plasma-enhanced chemical vapor deposition).
Regarding claim 11, Tsai et al. discloses the method of claim 1 (see previous).  As stated previously, Tsai et al. further discloses plasma enhanced chemical vapor deposition [abstract, 0024]; however, Tsai et al. does not expressly teach the means of plasma generation as claimed.  ASM Handbooks teaches that direct plasma enhanced chemical vapor deposition systems can be utilized that heat both the gas and substrate, wherein said systems include a top and bottom electrode [p.533 “types of pecvd systems”].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Tsai et al. by utilizing the direct system disclosed by ASM Handbooks such that the gas and substrate can both be heated to a desired temperature.  The examiner submits that the electrode disclosed by ASM Handbooks reasonably correspond to arc electrodes since an electric arc would naturally be expected to form between said electrodes.  See MPEP 2145(II).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874) as applied to claim 1 above, and further in view of either one of Hasegawa et al. (US 5,676,758) or Cao et al. (US 2010/0024729).
Regarding claim 12, Tsai et al. discloses the method of claim 1 (see previous).  Tsai et al. does not expressly teach a spacing as claimed. Hasegawa 
Alternatively, Cao et al. discloses a system for plasma enhanced chemical vapor deposition [abstract, 0002]; wherein it is known that a spacing distance of less than 30 mm between the electrode and substrate is maintained such that a desirable deposition rate is achieved [0006].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Tsai et al. by utilizing the spacing distance of Cao et al. such that a desired deposition rate can be achieved.  The examiner notes that the gas is expected to be located between the substrate material and electrode, such that the aforementioned spacing distances of the prior art would naturally meet or overlap with a vapor contained in no more than 15 cm and 2 cm from a portion of the claimed layers.  See MPEP 2144.05 & MPEP 2145(II).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874) as applied to claim 1 above, and further in view of either Hasegawa et al. (US 5,676,758) or Cao et al. (US 2010/0024729) and Peidous (US 2013/0323422).
Regarding claim 35, Tsai et al. discloses the method of claim 1 (see previous).  As stated previously, Hasegawa et al. and Cao et al. further disclose spacing distances during chemical vapor deposition which overlap with the instantly claimed range.  See MPEP 2144.05(I).  Therefore, it would have been obvious to one of ordinary skill to modify the method of Tsai et al. such that mounting or a desired deposition rate can be achieved, respectively.
Hasegawa et al. further teaches that the CVD apparatus can include gas ejection holes (12a) (ie. nozzles) that extend away from a gas inlet pipe (14) [col.4 ln.35-50, fig.1].  Furthermore, as stated previously, Tsai et al. teaches that the CVD device can be connected to a mechanical arm along with the printer head [0023, 0042, 0044, 0048, fig.3, 6].  Thus, the examiner reasonably considers the suggested apparatus of the aforementioned prior art to meet the claimed limitation of a CVD apparatus having gas nozzles (12a) as taught by Hasegawa et al., wherein said CVD device having nozzles is connected to a mechanical arm (ie. downward from an actuating device) as claimed.  
Alternatively, Cao et al. does not expressly teach that the CVD apparatus includes a gas deposition nozzle extending downward from an actuator and away from a gas inlet.  Peidous discloses a CVD/ALD apparatus having a movable gas nozzle (76) that extends downward and away from gas inlets (102) such that a desired amount of precursor gas can be provided and excess gas can be removed [0056, fig.1].  Therefore, it would have been obvious to modify the CVD apparatus of Cao et al. to have a movable gas nozzle as claimed such that a desired amount of gas can be provided and excess gas removed to improve .

Claim(s) 1-4, 6-9, 11-12, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874) in view of either one of Hasegawa et al. (US 5,676,758) or Cao et al. (US 2010/0024729).
Regarding claims 1 and 12, Tsai et al. discloses a method of printing a three-dimensional object [abstract].  The examiner submits that the claimed steps of fusing a portion of a given layer of material, providing a subsequent layer of material, and repeating said steps to form an object would have been expected to be met by the nozzle extrusion or SLS methods disclosed by Tsai et al. because said steps would have been expected in the aforementioned additive manufacturing methods of Tsai et al. as would have been recognized by one of ordinary skill [0021-0022].  See MPEP 2145(II).  
Tsai et al. further expressly discloses that a coating material can be provided to the object during fabrication through chemical vapor deposition [0004, 0030].  The examiner reasonably considers the coating deposited by chemical vapor deposition as disclosed by Tsai et al. to meet the limitation of a second material; wherein said second material deposited from a released vapor adjacent to a build surface as claimed would have naturally been expected in the disclosure of Tsai et al. because the basic operation of chemical vapor deposition 
Tsai et al. does not expressly teach that said second material is deposited from a vapor released adjacent to a build surface as claimed.  However, the examiner submits that the aforementioned feature would have been obvious in view of the disclosure of the prior art.  Specifically, Hasegawa et al. discloses a CVD apparatus [abstract]; wherein a spacing of about 15mm is provided between the gas supplying cylinders (20, 21) and the substrate such that a mounting arm for said substrate can be utilized [col.5 In.14-18].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Tsai et al. by setting a spacing distance as disclosed by Hasegawa et al. such that the use of a 
Alternatively, Cao et al. discloses a system for plasma enhanced chemical vapor deposition [abstract, 0002]; wherein it is known that a spacing distance of less than 30 mm between the electrode and substrate is maintained such that a desirable deposition rate is achieved [0006].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Tsai et al. by utilizing the spacing distance of Cao et al. such that a desired deposition rate can be achieved.  The examiner notes that the gas is naturally expected to be located between the substrate material and electrode, such that the aforementioned spacing distances of the prior art would naturally result in a vapor contained in no more than 15 cm from a portion of the claimed layers.  See MPEP 2145(II).  In either of the aforementioned combinations, the examiner reasonably considers the disclosed spacing distances of less than 15 mm and less than 30 mm, respectively, to meet and overlap with the limitations of “releasing the vapor adjacent to the build surface” and “at no more than 15 cm” and “no more than 2 cm” as claimed, according to broadest reasonable interpretation.  See MPEP 2111 & MPEP 2144.05(I).
Tsai et al. further teaches that the aforementioned CVD unit has a gas inlet pipe (406), which reasonably meets the limitation of a gas nozzle (ie. a projecting part with an opening” as recognized by one of ordinary skill.  However, Tsai et al. does not expressly teach an enclosure that houses said nozzle, and Tsai et al. alternatively does not expressly teach a specific nozzle structure.  
Regarding claims 2-4 and 6, Tsai et al. in view of others discloses the method of claim 1 (see previous).  Tsai et al. further teaches that the layer fusion occurs through solidification of the material [0021].  Tsai et al. further discloses 
Regarding claim 7, Tsai et al. in view of others discloses the method of claim 1 (see previous).  Tsai et al. further discloses that the second material (ie. coating material) a wear/scratch resistant material [0030].  The examiner notes that said disclosure would naturally meet the limitation of a second material having a different wear resistance than the build material because the second material would naturally have to have a different wear resistance in order to change the wear resistance of the object.  See MPEP 2145(II).
Regarding claim 8, Tsai et al. in view of others discloses the method of claim 1 (see previous).  Tsai et al. does not expressly teach that the second material has a different property as claimed relative to the build material.  However, Tsai et al. teaches that the second material (ie. coating material) can be polymer material [0030].  The examiner notes that the instant claim limitations are naturally met when the build material and second material are chosen to be a metal alloy and polymer, respectively.  See MPEP 2144.08(ll)(A)(4)(a) & MPEP 2145(II).
Regarding claim 9, Tsai et al. in view of others discloses the method of claim 2 (see previous).  As stated previously, Tsai et al. discloses that the printing method can be SLS, which the examiner notes would naturally be expected to utilize a laser solidifying source.  See MPEP 2145(II).
Regarding claim 11, Tsai et al. in view of others discloses the method of claim 1 (see previous).  Tsai et al. further discloses plasma enhanced chemical vapor deposition wherein the plasma can be generated by arc discharge, which the examiner submits to naturally meet the limitation of two or more arc electrodes [abstract, 0024].  See MPEP 2145(II).
Regarding claim 34, Tsai et al. in view of others discloses the method of claim 1 (see previous).  Tsai et al. further discloses that the CVD device can be connected to a mechanical arm as stated previously [0044, fig.4-5].  The examiner reasonably considers the arm of Tsai et al. to meet the limitation of a “recoater arm” because said arm of Tsai et al. serves to enable positioning of the CVD unit in multiple directions [0044].  See MPEP 2111.  Specifically, it is not apparent to the examiner as to what specific structure or manipulative step is required by the term “recoater.”  Since said specific structure and/or steps are not expressly limited by the instant claim or specification, the examiner reasonably considers the arm of Tsai et al., which is expressly capable of three dimensional movement [0044], to reasonably meet the claimed limitation of a recoater arm, which merely requires a structure that is capable of three dimensional movement as described by applicants absent concrete evidence to the contrary [0042 spec.].
Regarding claim 35, Tsai et al. discloses the method of claim 1 (see previous).  As stated previously, Hasegawa et al. and Cao et al. further disclose spacing distances during chemical vapor deposition which overlap with the instantly claimed range.  See MPEP 2144.05(I).  Therefore, it would have been 
Hasegawa et al. further teaches that the CVD apparatus can include gas ejection holes (12a) (ie. nozzles) that extend away from a gas inlet pipe (14) [col.4 ln.35-50, fig.1].  Furthermore, as stated previously, Tsai et al. teaches that the CVD device can be connected to a mechanical arm along with the printer head [0023, 0042, 0044, 0048, fig.3, 6].  Thus, the examiner reasonably considers the suggested apparatus of the aforementioned prior art to meet the claimed limitation of a CVD apparatus having gas nozzles (12a) as taught by Hasegawa et al., wherein said CVD device having nozzles is connected to a mechanical arm (ie. downward from an actuating device) as claimed.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874) in view of others as applied to claim 2 above, and further in view of Buller et al. (US 2015/0367415).
Regarding claim 10, Tsai et al. in view of others discloses the method of claim 2 (see previous).  Tsai et al. does not expressly teach the use of an electron beam for solidification.  Buller et al. discloses a method of 3D printing [abstract]; wherein the solidifying energy beam can be electromagnetic energy or electron energy [0007-0008].  In other words, laser beams and electron beams are disclosed by Buller et al. to be art-recognized equivalents that are both useful for the same purpose of solidifying build material during 3D printing.  See MPEP 2144.06(II).  Therefore, the examiner submits that it would have been obvious to arrive at the instant claim by substituting an electron beam for the laser beam .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874) in view of others as applied to claim 1 above, and further in view of ASM Handbooks (1994, Plasma-enhanced chemical vapor deposition).
Regarding claim 11, Tsai et al. in view of others discloses the method of claim 1 (see previous).  As stated previously, Tsai et al. further discloses plasma enhanced chemical vapor deposition [abstract, 0024]; however, Tsai et al. does not expressly teach the means of plasma generation as claimed.  ASM Handbooks teaches that direct plasma enhanced chemical vapor deposition systems can be utilized that heat both the gas and substrate, wherein said systems include a top and bottom electrode [p.533 “types of pecvd systems”].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Tsai et al. by utilizing the direct system disclosed by ASM Handbooks such that the gas and substrate can both be heated to a desired temperature.  The examiner submits that the electrode disclosed by ASM Handbooks reasonably correspond to arc electrodes since an electric arc would naturally be expected to form between said electrodes.  See MPEP 2145(II).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874) in view of others as applied to claim 1 above, and further in view of Peidous (US 2013/0323422).
Regarding claim 35, Tsai et al. discloses the method of claim 1 (see previous).  As stated previously, Hasegawa et al. and Cao et al. further disclose 
Hasegawa et al. and Cao et al. do not expressly teach that the CVD apparatus includes a gas deposition nozzle extending downward from an actuator and away from a gas inlet.  Peidous discloses a CVD/ALD apparatus having a movable gas nozzle (76) that extends downward and away from gas inlets (102) such that a desired amount of precursor gas can be provided and excess gas can be removed [0056, fig.1].  Therefore, it would have been obvious to modify the CVD apparatus of Hasegawa et al. or Cao et al. to have a movable gas nozzle as claimed such that a desired amount of gas can be provided and excess gas removed to improve control of film deposition [0040].  The examiner submits that an actuator to move said nozzle would have been expected to be present above said nozzle as to not disrupt the flow of gas from the bottom of said nozzle as recognized by one of ordinary skill.

Claim 25-26 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874) in view of either one of Bonkowski et al. (US 6,118,377) or Peterson (US 2002/0076897), and alternatively over the aforementioned prior art and further in view of either one of Hasegawa et al. (US 5,676,758) or Cao et al. (US 2010/0024729).
Regarding claim 25, Tsai et al. discloses a method of printing a three-dimensional object [abstract].  The examiner submits that the claimed steps of fusing a portion of a given layer of material, providing a subsequent layer of material, and repeating said steps to form an object would have been expected to be met by the nozzle extrusion or SLS methods disclosed by Tsai et al. because said steps would have been expected in the aforementioned additive manufacturing methods of Tsai et al. as would have been recognized by one of ordinary skill [0021-0022].  See MPEP 2145(II).  
Tsai et al. further expressly discloses that a coating material can be provided to the object during fabrication through chemical vapor deposition [0004, 0030].  The examiner reasonably considers the coating deposited by chemical vapor deposition as disclosed by Tsai et al. to meet the limitation of a second material; wherein said second material deposited from a released vapor adjacent to a build surface as claimed would have naturally been expected in the disclosure of Tsai et al. because the basic operation of chemical vapor deposition includes containing a vapor of precursor material and releasing said vapor adjacent a substrate such that said precursor material physically contacts said substrate and is sufficiently deposited, as would have been reasonably recognized by one of ordinary skill [fig.4-5].  See MPEP 2145(II).  Tsai et al. furthermore expressly depicts containing and releasing a vapor adjacent a surface to deposit material as claimed [fig.4-5].  
Tsai et al. further discloses that a coating material can be provided to the object during or after fabrication through chemical vapor deposition [0004, 0030].  
Tsai et al. discloses a specific embodiment wherein the plasma applicator for CVD is controlled by a controller separate from the 3D printing device, which the examiner reasonably considers to meet the limitation of being “moveable independently of a fusing mechanism as claimed because movement based on separate controllers would have reasonably been recognized to be “independent” [0043-0045, fig.4-5].  The examiner submits that it would have been obvious to select the aforementioned embodiment of a CVD unit separate the 3D printing device rather than integral because Tsai et al. expressly teaches a separate CVD unit as claimed.
Tsai et al. does not expressly teach that the coating material deposited through chemical vapor deposition serves the purpose of an identifying chemical marker as claimed.  Bonkowski et al. discloses a security system for authentication purposes [abstract, col.1 ln.5-40]; wherein said system includes a thin film coating of Al, for example, that can be deposited by chemical vapor deposition such that articles having a distinctive feature (ie. the deposited coating) in order to minimize counterfeiting and tampering can be obtained [col.1 
Alternatively, Peterson discloses a method for marking microelectronic devices to enhance identification and protect against counterfeit articles [abstract, 0011]; wherein said method includes the use of a marking layer of Al hidden within the article, said marking layer being deposited by known methods such as chemical vapor deposition to achieve a thin layer [0055].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Tsai et al. by utilizing the Al coating material deposited by chemical vapor deposition as taught by Tsai et al. as a marking layer such that a thin layer of material can be hidden within an article to enhance identification and protect against counterfeits.  The examiner reasonably considers the authenticating feature and marking layer of Bonkowski et al. and Peterson, respectively, to meet the claimed limitation of an identifying chemical marker.
As stated previously, the examiner reasonably considers the coating deposited by chemical vapor deposition as disclosed by Tsai et al. to meet the limitation of a second material; wherein said second material is deposited from a released vapor adjacent to a build surface as claimed because the basic operation of chemical vapor deposition includes containing a vapor of precursor 
Alternatively, Cao et al. discloses a system for plasma enhanced chemical vapor deposition [abstract, 0002]; wherein it is known that a spacing distance of less than 30 mm between the electrode and substrate is maintained such that a desirable deposition rate is achieved [0006].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Tsai et al. by utilizing the spacing distance of Cao et al. such that a desired deposition rate can be achieved.  The examiner notes that the gas is naturally expected to be located between the substrate material and electrode, such that the aforementioned 
Tsai et al. further teaches that the aforementioned CVD unit has a gas inlet (406), which reasonably meets the limitation of a gas nozzle as claimed.  Tsai et al. does not expressly teach an enclosure that houses said nozzle.  However, the examiner submits that an enclosure surrounding the CVD process would have naturally flowed from the disclosure of Tsai et al. because one of ordinary skill would have recognized that CVD is commonly performed within an enclosure such that desired processing conditions (pressure, contaminants, etc.) can be established.  See MPEP 2145(II).  Thus, although Tsai et al. is silent regarding an enclosure housing the CVD nozzle, the examiner submits that this feature would have naturally flowed from the disclosure of Tsai et al. absent concrete evidence to the contrary.  Alternatively, these features would have also been obvious in view of Hasegawa et al. or Cao et al. as explained in the above rejection sections.
Regarding claims 26 and 30, the aforementioned prior art discloses the method of claim 25 (see previous).  As stated previously, the examiner reasonably considers the coating material of Tsai et al. to be different from the build material.  See MPEP 2145(II).  The examiner further submits that this limitation would have been obvious in view of Bonkowski et al. and Peterson, wherein the material to be deposited (ie. Al) through chemical vapor deposition is expressly required to be different than the base article material [col.4 ln.12-23 & 0014, 0055 respectively].  The examiner further notes that the different materials 
Regarding claim 28, the aforementioned prior art discloses the method of claim 25 (see previous).  As stated previously, the examiner reasonably considers the disclosed spacing distances of less than 15 mm and less than 30 mm by Hasegawa et al. and Cao et al. to meet and overlap with the limitation of releasing the vapor “at no more than 2 cm” as claimed, according to broadest reasonable interpretation.  See MPEP 2111 & MPEP 2144.05(I).
Regarding claim 29, the aforementioned prior art discloses the method of claim 25 (see previous).  Tsai et al. further discloses plasma enhanced chemical vapor deposition wherein the plasma can be generated by arc discharge, which the examiner submits to naturally meet the limitation of two or more arc electrodes [abstract, 0024].  See MPEP 2145(II).
Regarding claims 31-33, the aforementioned prior art discloses the method of claim 25 (see previous).  As stated previously, Bonkowski et al. and Peterson both further teach that the authenticating coating and marking layer can be Al [col.2 ln.4-17 & 0055 respectively].  Peterson further teaches that Ai is known to be opaque to x-rays such that identification can be performed upon exposure to a selected exposure energy (ie. x-rays) [0055, 0061].  The examiner interprets Al, which is opaque to x-rays as evidenced by Peterson, for the purpose of identification upon exposure to x-rays, to reasonably meet the .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874) in view of others as applied to claim 25 above, and further in view of ASM Handbooks (1994, Plasma-enhanced chemical vapor deposition).
Regarding claim 29, the aforementioned prior art discloses the method of claim 25 (see previous).  As stated previously, Tsai et al. further discloses plasma enhanced chemical vapor deposition [abstract, 0024]; however, Tsai et al. does not expressly teach the means of plasma generation as claimed.  ASM Handbooks teaches that direct plasma enhanced chemical vapor deposition systems can be utilized that heat both the gas and substrate, wherein said systems include a top and bottom electrode [p.533 “types of pecvd systems”].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Tsai et al. by utilizing the direct system disclosed by ASM Handbooks such that the gas and substrate can both be heated to a desired temperature.  The examiner submits that the electrode disclosed by ASM Handbooks reasonably correspond to arc electrodes since an electric arc would naturally be expected to form between said electrodes.  See MPEP 2145(II).

Response to Arguments
Applicant's arguments, filed 10/11/2021, have been fully considered but they are not persuasive.
Applicant argues that Tsai et al. is silent regarding a gas nozzle and enclosure housing said gas nozzle.  In response, the examiner notes that Tsai et al. expressly teaches a gas inlet (406), which reasonably meets the limitation of a gas nozzle as stated in the above rejections.  Furthermore, an enclosure would have naturally flowed from the disclosure of Tsai et al. because one of ordinary skill would have recognized that enclosures are commonly used in CVD processes to contain the reactive gas.  Thus, the examiner submits that all of the newly claimed features would have naturally flowed from the disclosure of Tsai et al.
Applicant further argues that the other prior art relied upon in the previous office action fails to cure the above deficiency of Tsai et al.  The examiner cannot concur.  As stated in the above rejection sections, both Hasegawa et al. and Cao et al. further teach providing an enclosure to provide a reaction space for CVD and nozzle structures.  Thus, these features would alternatively have also been obvious in view of the disclosures of Hasegawa et al. or Cao et al. as explained in the above rejections.

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734